Proceeding pursuant to CPLR article 78 to review a determination of the New York State Public Employment Relations Board (PERB), dated August 1, 1975, which (1) found that petitioner had violated section 209-a (subd 1, par [d]) of the Civil Service Law, in that it had, in bad faith, refused to negotiate with the Port Washington Teachers Association concerning the impact of the abolition of certain teaching positions for the 1974-1975 school year and (2) ordered petitioner to negotiate with the respondent association regarding such impact. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. We do not find that the association’s charge was time-barred or waived. Nor do we find that PERB’s order should be set aside as arbitrary, capricious or illegal. Upon a review of the record, we conclude that PERB’s order is supported by substantial evidence. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.